Mr. Justice O’Connor delivered the opinion of the court. 4. Witnesses, § 224*—when defendant may not be cross-examined as to number of dependent children. Trial court may properly refuse to permit defendant in action on account of personal injuries to cross-examine plaintiff with regard to the ages of children for the purpose of showing that there were no children dependent on plaintiff for support. 5. Negligence, § 228*—when instruction not objectionable as limiting exercise of ordinary care to exact time of collision. An instruction in an action for personal injuries is not objectionable as limiting the exercise of ordinary care on the part of the plaintiff to the exact time that the collision occurred, because it tells the jury that if they believe from the evidence that the plaintiff was injured afiti sustained damages as alleged in the declaration or some count thereof, “while in the exercise of ordinary care,” where in a prior paragraph of the same instruction “ordinary care” is defined as that degree of care which a reasonably prudent or cautious person before and at the time in question would take to avoid the injury under like circumstances. 6. Negligence, § 228*—when instruction not objectionable as limiting exercise of ordinary care to time of accident. An objection to an instruction which reads “while in the use of ordinary care,” on -the ground that it limits the use of ordinary care to the exact time of the injury, is untenable. 7. Instructions, § 250*—when giving of instruction not reversible error. Although it is improper to give an instruction which is not applicable to the facts of the case, yet the giving of such instruction will not constitute reversible error, where the reviewing court can see from an examination of the entire record that it did not mislead the jury. 8. Instructions, § 88*—when instruction on preponderance of evidence misleading. An instruction enumerating certain things proper to be considered by the jury in determining the matter of the preponderance of the evidence, hut which does not leave the jury free to consider all the evidence introduced and all the facts and circumstances in evidence, in determining where the preponderance or greater weight of the evidence lies, is misleading and is properly refused. 9. Damages, § 110*—when verdict for personal injuries not excessive. A verdict for $2,000 for personal injuries is not excessive where plaintiff sustained a fracture of the left lower jaw, a fracture of the collar bone, several bruises on different parts of the body, was about ten days in the hospital and under treatment for two or three months and neither clavicle nor collar bone had united four years after the accident, his face was disfigured, and there was evidence that the condition of jawbone and clavicle was permanent. 10. Appeal and errob, § 1413*—when verdict not disturbed. A verdict for damages will be sustained on .appeal where two juries have rendered verdicts for the same sum, and the verdicts have been approved by the trial judges.